Citation Nr: 1418230	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  13-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with major depressive disorder.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1951 to October 1955.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

A review of the record indicates the Veteran raised a claim for an increased evaluation for hearing loss and seeks to reopen his claims of service connection for diabetes, hypertension and stroke in a January 2014 statement.  These claims have not yet been adjudicated and are REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses that further development is necessary. Specifically, the duty to assist has not been satisfied.

The most recent VA treatment records associated with the claims file are from December 2011.  The October 2013 VA examination, however, referred to VA treatment records in 2012 and 2013 that have not been associated with the claims file.  These records must be obtained.  38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Moreover, the April 2011 VA examination indicated the Veteran received treatment at the Raleigh Vet Center.  Records from the Vet Center are not associated with the claims file and should also be requested. Id.  

Additionally, the letters of record fail to address what the evidence must show to substantiate a claim for TDIU.  Thus, while on remand, the RO/AMC must send a notice letter to the Veteran for his TDIU claim. 

The claim of entitlement to a TDIU is inextricably intertwined with the claim for increase for PTSD and the claims referred and must be deferred pending adjudication of that claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). Expedited handling is requested.)

1.  Send a notice letter to the Veteran notifying him of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

2.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his PTSD and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

Updated treatment records from the VA Health Care System from December 2011 until the present should be requested and associated with the claims file. 

The RO/AMC should specifically request medical records from the Raleigh Vet Center and associate these records with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  The RO/AMC should take any additional development action it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated.  Following adjudication of the Veteran's claim for an increased evaluation for PTSD and adjudication of the claims referred in the Introduction, readjudicate the Veteran's claim of entitlement to a TDIU.  If the determination of this claim remains unfavorable to the appellant, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.


The case should then be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of the Veteran's claim. The Veteran need take no action unless otherwise notified, but he may submit additional evidence and argument on the matter the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).





